436 F.2d 1080
Billy Carl BRUMFIELD, Petitioner-Appellant,v.C. Murray HENDERSON, Warden, Louisiana State Penitentiary,Respondent-Appellee.
No. 30635 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Jan. 15, 1971, Rehearing Denied Feb. 9, 1971.

Billy C. Brumfield, pro se.
Jack P. F. Gremillion, Atty. Gen. of La., Jack E. Yelverton, Asst. Atty. Gen., Baton Rouge, La., for appellee.
Appeal from the United States District Court, Eastern District of Louisiana, E. Gordon West, Chief Judge, 317 F.Supp. 27.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
Billy Carl Brumfield, convicted of manslaughter in the state courts of Louisiana, (State v. Brumfield, 1969, 254 La. 999, 229 So.2d 76) appeals from the denial of habeas corpus relief in the United States District Court for the Eastern District of Louisiana.


2
The opinion of the District Judge is reported, 1970, 317 F.Supp. 27.


3
We adopt the opinion below as the opinion of this Court and the judgment is


4
Affirmed.



*
 Rule 18, 5th Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I